HES — Case 5:21-cv-00770 Document 1-3 Filed 08/13/21 Page 1 of 4
ILED

7/6/2021 10:04 AM
yew = EXHIBIT A 2 CITS PPS
Bexar County District Clerk
Accepted By: Roxanne Mujica
2021C113445
Cause No.
BLANCA ASUCENA HERNANDEZ, IN.THE DISTRICT COURT OF
INDIVIDUALLY AND A/N/F OF N.H., H.A.,
& LA., MINOR CHILDREN,
Plaintiffs,
V. BEXAR COUNTY, TEXAS
Bexar County - 407th District Court
WILFREDO COLON & MERCER
TRANSPORTATION GO., INC. JUDICIAL DISTRICT
Defendants,

 

 

PLAINTIFFS’ ORIGINAL PETITION AND REQUEST: FOR DISCLOSURE

 

TO ‘THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Blanca Asucena Hemandez, Individually and a/n/f of Noah Hernandez,
Hannah Abundis, & Isaiah Abundis, minor children, hereinafter referred to as Plaintiffs and file
Plaintiffs’ Original Petition and Request for Disclosure, complaining of Wilfredo Colon & Mercer
Transportation Co., Inc., hereinafter referred to as Defendants, and for cause‘of action against said

Defendants would respectfully show the Court and Jury as follows:

1
Discovery is intended. to be conducted under-Level 2 of Texas Rule of Civil Procedure
190.3 and affirmatively pleads that this suit is nt governed by the expedited-actions process
in Texas Rule of Civil Procedure 169 because plaintiffs seeks monetary relief over $250,000.
H.

Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000. Tex. R. Civ.

P.-47(c)(3).

Page 1 of 4
Case 5:21-cv-00770 Document 1-3 Filed 08/13/21 Page 2 of 4

ID.
Plaintiffs reside in Fort Bend County, Texas.
Defendant Wilfredo Colon is an individual who may be served with issued citation at his
home address, 5023 Heron Ct, Coconut Creek, FL 33073.
Defendant Mercer Transportation Co., Inc. is a Foreign-For-Profit Corporation authorized
to do business in the State of Texas, with their principal office at 10314 Lincoln Trail, Fairview

Heights, IL 62208. They may be served through their registered agent CT Corporation System,

 

208 SO LASALLE ST, SUITE 814, CHICAGO , IL 60604, or by sending a copy of the citation
and petition by registered or certified mail, retum receipt requested, WITH DELIVERY
RESTRICTED TO-THE ADDRESSEE ONLY- pursuant to Tex. R. Civ. P. 106(a)(2).

IV.

Venue is proper in Bexar County, Texas. Specifically, venue is permissive in this county
because under Section: 15.002(a)(1) of the Civil Practice and Remedies Code: the automobile
collision giving rise to this cause of action occurred in Bexar County, Texas.

V.

The Court has jurisdiction over the controversy because the damages are within the

jurisdictional limits of the court. >
Vi. .

This lawsuit results from an automobile collision that occurred on or about July 31, 2019
near the 1400 Block West Intersate Highway 10, in Bexar County, Texas. Plaintiff drove her
vehicle reasonably and prudently when Defendant proximately caused the collision made the basis

of this lawsuit when Defendant. rear-ended and crashed into Plaintiffs’ vehicle. As a result of the

collision, Plaintiffs suffered bodily injuries.

Page 2 of 4
Case 5:21-cv-00770 Document 1-3 Filed 08/13/21 Page 3 of 4

VIL
At the time of the collision, Defendant operated Defendants’ vehicle negligently.
Specifically, Defendant had a duty to exercise ordinary care and operate Defendants’ vehicle
reasonably and prudently. Defendant breached that duty in one or more of the following ways:

1. Failing to timely apply the breaks;

2. Failing to maintain a proper lookout;
3. Failing to maintain proper control of defendant’s vehicle;
4. Failing to tum the vehicle to avoid the collision; ‘
* 5. Failing to signal an intention to _ plaintiff's vehicle; and
6. Following Plaintiff's vehicle more closely than an ordinary prudent person would

have done under the-same or similar circumstances.
VIL

Defendant's breach of duty proximately caused injury to plaintiff, which resulted in the:

following damages:
1. Medical expenses in the past;
2. Pain, suffering and mental anguish in the past;
3. Physical impairment in the past; ~
4. Medical expenscs in the future;
5. Pain suffering and mental anguish in the future; and
6. Physical impairment in the future.

IX.
Defendants are hereby notified that Plaintiffs intend to use all documents produced by

Defendants in discovery of the trial of this cause, and therefore requests that Defendants assert any

Page 3 of 4
Case 5:21-cv-00770 Document 1-3 Filed 08/13/21 Page 4 of 4

objection to the authenticity of any document Defendants produces within ten days of its

production.

Plaintiffs demand a jury trial.
Xi.
Pursuant to Rule 194, Defendants are requested to disclose, within 30 days of this request,
the information or material described in Rule 194.2.
XI
WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that Defendants
be cited to appear and answer herein, and that upon final hearing, Plaintiffs have and recover, of
and from Defendants judgment in the full amount of Plaintiffs’ damages, plus prejudgment and

post-judgment interest, costs of court, and all such further relief to which Plaintiffs may be justly

entitled, at law or in equity.
Respectfully submitted,
HERIBERTO RAMOS & ASSOCIATES, P.C.

HERIBERTO RAMOS

Texas Bar No. 24033102

Email: hramos@hramoslaw.com
MICHELEE ACOSTA

Texas Bar No. 24105488

Email: macosta@hramoslaw.com
Two Riverway, Suite 1770:
Houston, TX 77056

Tel: (713) 333-7025

Fax: (713) 333-7026

 

ATTORNEYS FOR PLAINTIFF

Page 4 of 4
